           Case 1:16-cr-00079-ER Document 221 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,
                                 Plaintiﬀ,
                                                                   ORDER
                   – against –
                                                               16 Crim. 79 (ER)
RICHARD MOSELEY, SR.,

                                 Defendant.

RAMOS, D.J.:

         The parties are directed to appear for a telephonic hearing on Friday, May 8, 2020 at 9:30

AM. The parties may call the Court at (877) 411-9748; access code 3029857.

Dated:    May 6, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
